 


110 HRES 248 IH: Honoring the contributions of patient participants in clinical trials.
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 248 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Boucher (for himself and Mr. Cannon) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Honoring the contributions of patient participants in clinical trials. 
 
 
Whereas clinical trials of new medicines and vaccines are vital to advancing science and conquering disease; 
Whereas a clinical trial is a scientific test of the effectiveness and safety of a new medicine or vaccine with the consent of human volunteers, providing invaluable information to medical researchers and physicians; 
Whereas over 2,300,000 people enable medical advances by actively participating in nearly 80,000 clinical trials every year in the United States; 
Whereas participants join clinical trials in order to help find better ways to prevent, detect, diagnose, or treat illnesses and to improve medicines; 
Whereas every patient using a medicine greatly benefits from essential knowledge of safety and effectiveness possible only through the contribution of clinical trial volunteers; 
Whereas clinical trial volunteers are credited with helping to develop the treatments that have cut the death rate of heart disease by 50 percent; 
Whereas 20 percent of all participants in trials of new medicines are over the age of 65, creating invaluable knowledge about the unique needs of seniors; 
Whereas over 60 percent of children with cancer are enrolled in clinical trials, offering hope to children and their families across America; 
Whereas 41 percent of eligible AIDS patients participate in cooperative studies, enabling continued progress in the effort to defeat this disease; 
Whereas 80 percent of all eligible lung cancer patients are enrolled in a clinical trial, allowing new generations of medicines to advance against a disease that has not previously had effective treatments; 
Whereas the contributions of clinical trial participants have led to the discovery of new treatments and cures and an improved quality of life for all; and 
Whereas clinical trial volunteers are needed now more than ever to enable advances against conditions like Alzheimer’s, which will exact an incalculable human and economic cost as baby boomers become seniors unless effective and safe new treatments are developed: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors and recognizes the sacrifice, commitment, and contributions of clinical trial participants; and  
(2)encourages everyone to learn about the importance of clinical trials and the important role of trial participants. 
 
